DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-11, 13-18 are pending.
Claims 1, 3-10, 13-18 are under examination on the merits.
Claim 1 is amended.
Claim 2 is newly canceled.
No claims are newly added.

Double Patenting
The nonstatutory double patenting rejection set forth in the action of 10/7/20 is repeated and maintained herein. 
The terminal disclaimer filed 3/8/21 was disapproved. This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
There is no power of attorney on file for the instant application. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-14, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10000416. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Regarding instant claims 1 vs. patent claims 1, 5 and 20 it is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses 
Patent claim 1 also reads on instant claims 3 (expanded polystyrene), 7 (silicone), 13 (wallboard), 14 (wall facing), and 18 (amount of hydratable cement). 
Patent claim 5 also reads on instants claims 3 (expanded polystyrene), 5 (amphiphilic compound), 13 (wallboard), 14 (wall facing) and 18 (amount of hydratable cement).
Patent claim 20 also reads on instant claims 3 (expanded polystyrene), 13 (wallboard), 14 (wall facing), and 17 (water to solids ratio) and 18 (amount of hydratable cement).

Patent claim 2 reads on the new limitation in instant claim 1 (calcium sulpho aluminate).

Patent claims 3 and 4 describe the same amount of hollow bodies as instant claim 4.

Patent claim 5 and 6 reads on instant claim 5 (amphiphilic compound). 

Patent claim 7 reads on instant claim 6 (soap). 

Patent claim 8 reads on instant claim 8 (glass fibre). 

Patent claims 9-13 read on instant claim 9 (surface reinforcement). 

Patent claims 14-19 read on instant claim 10 (without externally applied heating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejections of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract are amended below due to the incorporation of claim 2 into independent claim 1.

Claims 1, 3, 8, 10, 13-15, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner. 

Regarding claim 1, Matsuda describes producing a cured gypsum product (p.1 Purpose) comprising providing an aqueous calcium sulfate (gypsum) dispersion and a hydratable cement (Portland cement) in an amount of 10-40 wt% in essentially the instant terms (Claim 1; e.g. when surfactant is at its lowest amount of 0.1; see also paragraph 11). Matsuda describes adding polystyrene foam (paragraph 14) which reads on “lightweight hollow bodies”. Matsuda is silent as to the specific water to solids ratio but exemplifies 0.35:1 (paragraph 22; see Scifinder abstract for clearer translation). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 
Matsuda describes Portland cement as the hydratable cement and is silent as to calcium sulpho aluminate cement.
Gartner describes alternatives to Portland cement.
Gartner states that calcium (sulfo)aluminate has “one of the most effective hydration reactions” of hydratable cements (p.1496 col 2 paragraph 2), meaning that using it in lieu of other hydratable cements could be “a much more efficient cementing system in terms of CO2 emissions” (p.1497 col 1 paragraph 1). Thus it would be obvious to one of ordinary skill in the art to substitute calcium (sulfo)aluminate for the Portland cement of Matsuda in order to create a much more efficient cementing system in terms of carbon dioxide emissions. 

Regarding claim 3 Matsuda describes polystyrene foam (paragraph 14). 

Regarding claim 8 Matsuda describes glass fiber reinforcement (paragraph 18). 

Regarding claim 10, Matsuda describes drying at 90C or lower and does not require heating. This overlaps with the claimed range (paragraph 20). 

Regarding claim 13, Matsuda describes a board used as a building material (paragraph 1). Since it is capable of being used on a wall, it meets the claim. 

Regarding claim 14, Matsuda describes a tile used as a building material (paragraph 1). Since tile is capable of being used as facing on a wall, it meets the claim. 

Regarding claim 15, Matsuda describes a block used in buildings (paragraph 1). 

Regarding claim 17, Matsuda exemplifies a water to solids ratio of 0.35:1 (paragraph 22; see Scifinder abstract for clearer translation). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since the instant claim describes “less than 0.35” and Matsuda exemplifies 0.35, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.

Regarding claim 18, Matsuda describes for example a ratio of 9/1 of gypsum/cement (see paragraph 11) which falls in the claimed range. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 20080156581 by Englert et al. 
Matsuda is described above.
Regarding claim 4, Matsuda describes styrene foam (paragraph 14) but is silent as to the amount. Matsuda describes his gypsum product as potentially soundproofing (translation p.1 Purpose). 
Englert describes acoustical panels of gypsum.
Englert also describes adding polystyrene foam (paragraph 54) to gypsum products. Englert describes adding 0.2-35% by weight of the solids (paragraph 55). Englert states that this amount provides a desired amount of filler space and reduction in density and weight (paragraph 55). Thus it would be obvious to one of ordinary skill to add polystyrene foam in the amount described by Englert in order to provide a desired amount of filler space and reduction in density and weight.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 4221599 by Deleuil. 
Matsuda is described above.
Regarding claim 5, Matsuda describes a surfactant (claim 1) but is silent as to an amphiphilic compound. Deleuil describes settable gypsum compositions. Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). Deleuil states that “minor amounts of waterproofing agent permit attainment of complete water repellency without at least some sites of preferential water uptake” (col 7 ln 29-31). Thus it would be obvious to one of ordinary skill to add waterproofing agent according to Deleuil to the gypsum composition of Matsuda in order to attain complete water repellency without preferential water uptake sites. 

Regarding claim 6, Deleuil describes adding calcium, zinc or aluminum stearate to a gypsum composition (col 3 ln 19). The instant specification describes stearates of calcium, zinc, and aluminum as amphiphilic soaps (publication paragraph 13). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of “Masonry Protection with Silanes, Siloxanes and Silicone Resins” by Mayer.
Matsuda is described above.
Regarding claim 7, Matsuda is silent as to a water repellent agent. Mayer describes water repellent silicone resin additives incorporated into gypsum construction materials (p.89 Figure 1; p.92 col 2 “gypsum construction materials”). Although Mayer is silent as to the ability of these additives to 
Mayer states that “gypsum building elements and boards intended for exposure to high levels of moisture should be treated with silicone masonry water repellents to reduce their high water absorbency” (p.92 col 2 “Gypsum construction materials”). Mayer also describes the water repellents as useful as binders in plaster emulsions (p.91 col 1 “Binders”) for durability. Thus it would be obvious to one of ordinary skill to add the silicone resin to the dispersion of Matsuda in order to increase the durabilit of the gypsum product and/or to reduce water absorbency.  

Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of US 4378405 by Pilgrim. 
Matsuda is described above. 
Regarding claim 9, Matsuda describes gypsum building materials but is silent as to a surface reinforcement, stating only that a paper board coating is not required (paragraph 26). 
Pilgrim describes production of a building board. 
Pilgrim describes a gypsum board faced with a fabric or web of mineral fibers (abstract), preferably glass (col 2 ln 45-50). Pilgrim states that the resultant gypsum board has maximum strength conferred from the fibers (col 5 ln 29-37).  Thus it would be obvious to one of ordinary skill to add a facing according to Pilgrim to the gypsum board of Matsuda in order to increase the strength of the board. 

Regarding claim 16, Pilgrim describes woven fiber (mesh) or scrim (col 2 ln 45-50).


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 05201757 by Matsuda et al as evidenced by JP 05201757 Scifinder abstract in view of “Industrially interesting approaches to ‘‘low-CO2’’ cements” by Gartner in further view of “Plaster” by King.
Matsuda is described above.
Regarding claim 17 Matsuda exemplifies a water to solids ratio of 0.35:1 but is silent as to a wider range. King describes the ceramic technology and processing of plaster (gypsum). King states that for plaster products, as more water is added, plaster strength decreases. King demonstrates the compressive strength of plaster at its highest at the lowest measured amount of water, 30 parts per 100 parts plaster (p.176 Figure 6.27, p.177 ln 1). Thus it would be obvious to one of ordinary skill to make the amount of water at least down to 30 parts per 100 parts reactive powder (water: solids of 0.3:1) in Matsuda’s gypsum formulation in order to increase the compressive strength of the product.

Response to Arguments
Applicant’s argument p.4 final paragraph of Remarks submitted 3/8/21 is not convincing- the terminal disclaimer must be properly filed. See rejection above.

Applicant’s argument p.5 item (a) has been considered but is not persuasive. Applicant states that Matsuda does not teach including calcium sulpho aluminate or lightweight hollow bodies. 
First, Matsuda is not relied upon to provide calcium sulpho aluminate; this is addressed via secondary reference Gardner in rejection above.
Regarding the lightweight admixtures, at least some of the lightweight admixtures disclosed by Matsuda have water-impervious surfaces. For example, shirasu balloons are glass hollow balloons, i.e. spheres. Spheres of glass are impervious to water. Styrene foam is hydrophobic and expanded polystyrene bead foam are closed cell- water cannot enter. These materials meet the broadest reasonable interpretation of “water-impervious”. 

Applicant’s argument p.6 item (c) has been considered but is not persuasive. Applicant states that Gartner does not teach calcium sulpho aluminate for use in gypsum-based products. This is not found convincing because primary art Matsuda provides for cement in gypsum compositions in the amount instantly claimed. The motivation to substitute calcium sulpho aluminate for Portland cement which is provided by Gartner is not specific to concrete products- Gartner states that calcium (sulfo)aluminate has “one of the most effective hydration reactions” of hydratable cements (p.1496 col 2 paragraph 2), meaning that using it in lieu of other hydratable cements could be “a much more efficient cementing system in terms of CO2 emissions” (p.1497 col 1 paragraph 1). Since Matsuda provides the teaching of cement in gypsum and Gartner provides motivation to substitute calcium sulpho aluminate for the exemplified cement in Matsuda, it is obvious to one of ordinary skill to substitute the calcium sulpho aluminate into Matsuda’s composition.


Applicant’s argument p.7 item (d) has been considered but is not persuasive. Applicant states that one of ordinary skill would not have reason to replace the Portland cement with Gartner’s calcium 

Applicant’s argument p.8 item (e) has been considered but is not persuasive. Applicant states that the present invention demonstrates advantageous results. This is not found convincing because overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant's showing of allegedly unexpected results does not satisfy these requirements. First, the results do not compare the closest prior art, Matsuda, who uses Portland cement in lieu of CSA. Second, the claims are not commensurate in scope with the results- for example, applicant claims any “lightweight hollow bodies having water-impervious surfaces” in any amount but test only specific additives in specific amounts. Third, the results must be unexpected. That the gypsum becomes water-resistant when “water repellent additive” is added is expected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.